       Case 2:19-cv-01423-GMN-BNW Document 37 Filed 07/30/21 Page 1 of 2




 1   M. Caleb Meyer, Esq.
     Nevada Bar No. 13379
 2   Renee M. Finch, Esq.
     Nevada Bar No. 13118
 3   Christina Mundy-Mamer, Esq.
     Nevada Bar No. 13181
 4   MESSNER REEVES LLP
     8945 West Russell Road, Suite 300
 5   Las Vegas NV 89148
     Telephone:     (702) 363-5100
 6   Facsimile:     (702) 363-5101
     E-mail:        cmeyer@messner.com
 7                  rfinch@messner.com
                    cmamer@messner.com
 8   Attorneys for Defendant
 9                                     UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11    BERTHA MORA, individually,
                                                           Case No. 2:19-cv-01423-GMN-BNW
12                        Plaintiff,
      vs.
13
      JOSEPH JOHN TOMASULO, individually;                  STIPULATION AND ORDER TO
14    and DOES 1 through 10; and ROE                       CONTINUE TRIAL
      ENTITIES 11 through 20, inclusive,
15
                      Defendants.
16

17           COMES NOW Defendant JOSEPH JOHN TOMASULO (“Defendant”), by and through his

18   counsel of record, M. Caleb Meyer, Esq., Renee M. Finch, Esq., and Christina Mundy-Mamer, Esq.,

19   of Messner Reeves LLP, and Plaintiff BERTHA MORA, by and through her counsel of record,

20   Lawrence M. Ruiz, Esq. of the Ruiz Law Firm, and hereby stipulate and request that this Court

21   continue the trial currently set for August 23, 2021 at 8:30 a.m.

22           This request is necessary as Defendant’s counsel is currently scheduled to begin a firm trial

23   on August 16, 2021 that is expected to last for three (3) weeks. In addition, following the COVID-

24   19 public health crisis, both parties’ expert witnesses are experiencing scheduling difficulties. The

25   parties’ medical experts are also facing additional demands in their daily practice resulting from the

26   extended state of emergency. As such, the parties merely require additional time to assure that their

27   respective experts are available to testify at the time of trial.

28

                                                      Page 1 of 2
       Case 2:19-cv-01423-GMN-BNW Document 37 Filed 07/30/21 Page 2 of 2




 1                The parties have conferred regarding their respective availability and propose the trial be

 2   continued to the January 24, 2022 stack as all parties are available.

 3                The parties further request a deadline for all dispositive Motions and Motions in Limine be

 4   set ninety (90) days before the date of trial.

 5                This is the second request for continuance of trial has been requested in this matter. This

 6   stipulation and request is entered into in good faith and not for purposes of delay.

 7   APPROVED AS TO FORM AND CONTENT.

 8    DATED this 16th day of July, 2021.                   DATED this 16th day of July, 2021.
 9               MESSNER REEVES, LLP                             RUIZ LAW FIRM
10               /s/ Christina Mundy-Mamer                       /s/ Lawrence M. Ruiz
      By:                                                  By:
11               M. Caleb Meyer, Esq.                            Lawrence M. Ruiz, Esq.
                 Nevada Bar No. 13379                            Nevada Bar No. 11451
12               Renee M. Finch, Esq.                            1055 Whitney Ranch Drive, Suite 110
                 Nevada Bar No. 13118                            Henderson, NV 89014
13               Christina Mundy-Mamer, Esq.                     Attorney for Plaintiff
                 Nevada Bar No. 13181
14               8945 West Russel Road, Suite 300
                 Las Vegas, Nevada 89148
15               Attorney for Defendant
16
            IT IS HEREBY ORDERED that the
            Stipulation is GRANTED in part            IT IS SO ORDERED.
17
            and DENIED IN PART
18                                                    Dated this 30
                                                                 __ day of July, 2021.
            The Court GRANTS a continuance
            of trial to the January 24,
19
            2022 trial stack.
20
            The Court GRANTS an extension
            of the Motion in Limine
21                                                    Gloria M. Navarro, District Judge
            deadline and a new deadline
                                                      United States District Court
            will be provided in the Order
22
            Regarding Trial.
23
            The Court DENIES the parties
            .

            request to extend the
24
            dispositive motions deadline.
25
             

26

27

28
        

                                                        Page 2 of 2
